DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-18, 20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance.
With reference to each of claims 1 and 14, the prior art does not disclose or render obvious a hydrodynamic friction clutch comprising the combination of features are recited including “wherein the inlet path includes an inlet bore which connects the valve opening to a zone of the transmission path.” The closest prior art, Hennessy, does not include a bore that connects the valve opening (which by the claim recitation must control the quantity of fluid in the transmission region) to the transmission region and instead the valve opening is directly communicating with the transmission region.
With reference to claim 21, the prior art does not disclose or render a hydrodynamic friction clutch comprising the combination of features as claimed including “wherein: the annular segment-shaped storage chamber has an outer radius deviating in the circumferential direction, which from a middle outlet region continuously decreases towards lateral end regions; and the communication passage fluidically connects to the storage chamber in the outlet region.” The prior art includes annular segment shaped storage chambers but these chambers do not decrease continuously in radius from the middle toward both ends.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851.  The examiner can normally be reached on M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACEY A FLUHART/Primary Examiner, Art Unit 3655